Citation Nr: 1437993	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral sensorineural hearing loss.  

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 16, 2014 and in excess of 70 percent thereafter.  

3.  Entitlement to an initial disability rating in excess of 10 percent for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which awarded service connection for hearing loss at a noncompensable level and continued the current 50 percent disability rating for PTSD.  A subsequent rating decision increased the Veteran's disability rating for PTSD to 70 percent, effective     January 16, 2014.  The issue involving the claim for an increased rating for tinnitus is addressed in the remand portion of this document.    


FINDINGS OF FACT

1.  The Veteran's hearing manifested by no more than Level I hearing acuity in the right ear and Level IV hearing acuity in the left ear.

2.  The Veteran's functional impairment includes difficulty hearing family, on the phone, at religious services and social gatherings, at work, and on the radio or TV, as well as hearing with background noise present. 

3.  The preponderance of the evidence shows that prior to January 16, 2014 the Veteran's PTSD is productive of no more than occupational and social impairment, with reduced reliability and productivity due to such symptoms as: panic attacks, nightmares, hyperarousal, and disturbances of motivation and mood; it is not manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.

4.  The preponderance of the evidence shows that after January 16, 2014 the Veteran's PTSD is productive of no more than occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: impaired impulse control, difficulty in adapting to stressful circumstances (including work or work like setting); it is not manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a disability rating in excess of 50 percent for PTSD prior to January 16, 2014 and in excess of 70 percent thereafter have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating for bilateral hearing loss arises from a disagreement with the initial evaluation following the grant of service connection.  Since the Veteran's claim was for service connection, once service connection was granted the claim was substantiated.  Therefore, additional notice is not required regarding that issue, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.  

The notice requirements of the VCAA call for VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Regarding the issue of entitlement to a disability rating in excess of 50 percent for PTSD, the record shows that through VCAA letters dated February 2010 and August 2011, the Veteran was informed of the information and evidence necessary to substantiate the claim.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  The case was readjudicated in October 2011.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   
Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms during the period on appeal.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

With the VCAA requirements having been met, the Board may proceed to a decision on the claims.


Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Higher Initial Rating - Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

In May 2009, the Veteran attended a private audiological examination.  The examiner did not provide pure tone thresholds or speech discrimination scores, but did note that the Veteran had difficulty with conversation especially with background noise.  

In November 2009, the Veteran received a VA audiogram.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
35
60
LEFT
15
25
40
50

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The Veteran reported difficulty hearing family, on the phone, at religious services and social gatherings, at work, and on the radio or TV.  The VA examiner noted mild sensorineural type hearing loss in both ears.  

The Veteran was afforded a second audiological assessment in September 2011.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25 
30
45
55
LEFT
25
30
45
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 74 percent in the left ear.  The examiner found that the Veteran's hearing loss impacted his ordinary conditions of daily life including the ability to work.  He noted that the Veteran had difficulty hearing orders and commands at work, resulting in reprimands.  Additionally, the Veteran reported great difficulty hearing in the presence of background noise.  

As the audiological findings do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies and does not show 70 decibels or more at 2000 Hertz with 30 decibels or less at 1000 Hertz, the Board will not determine the Roman numeral designation for hearing impairment from Table VIA.  Only Table VI will be used.  38 C.F.R. § 4.86.

When applying the pure tone averages and speech recognition scores from November 2009 to Table VI, the right ear is assigned a Level I and the left ear is assigned a Level I.  When applying the pure tone averages and speech recognition scores from September 2011 to Table VI, the right ear is assigned a Level I and the left ear is assigned a Level IV.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.

The audiological examinations addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiners in November 2009 and September 2011 noted that the Veteran was having difficulty communicating with background noise and difficulty hearing orders at work, as well as difficulty hearing family, on the phone, at religious services and social gatherings, at work, and on the radio or TV.  

Nevertheless, a compensable disability rating for bilateral hearing loss is not warranted based on any audiological findings of record that meet the regulatory requirements.  For these reasons, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated at any time during the initial rating period.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Increased Rating - PTSD

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part as follows: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

Prior to January 16, 2014, the Veteran's PTSD is rated at 50 percent.  To receive an increased disability rating during this period, the evidence must meet the criteria for 70 percent noted above.  

The Veteran attended psychiatric treatment at the VA in December 2009.  The Veteran noted that he feels his meds affect his alertness, which is dangerous in his job as a prison guard.  He finds himself irritable and angry and has a lot of comments from his coworkers about his attitude.  

In February 2010, the Veteran attended a VA psychiatric examination.  The Veteran is not on any medications, but he is in therapy.  The Veteran works a lot and does not enjoy much.  He sees his five friends weekly and he is close to his daughter.  The Veteran was neatly groomed.  His speech and thought process were unremarkable.  He admitted to passive and transient suicidal and homicidal ideations.  He has panic attacks twice per month.  He has obsessions, but no compulsions.  He experiences interrupted sleep.  He had no history of violence, although he noted getting frustrated.  He experiences recurrent distressing dreams and physiological reactivity on exposure to cues.  The Veteran avoids activities, places, or people that arouse recollections of the trauma.  He has a markedly diminished interest or participation in significant activities.  The examiner described mild symptoms of PTSD.  The Veteran lost 10 days of work in the last year due to his mood.  He has maintained fulltime employment for 10 to 20 years.  The examiner assigned a GAF score of 60.  The examiner indicated that the Veteran's PTSD signs and symptoms result in deficiencies in thinking, family relations, work, and mood.  He noted no reduced reliability and productivity due to PTSD symptoms.  He noted occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  

A lay statement from a friend indicated that the Veteran has displayed a violent temper, depression, and was abusive to his wives.  The Veteran's second wife had a restraining order filed against him and the State Police have been called to his home due to arguments with his current wife.  In a September 2010 statement, the Veteran's wife supported this statement noting that the police have been called for domestic problems.  She noted his anger and his physical and mental abuse.  

In an October 2011 treatment record, the Veteran reported increasing conflict with his supervisor with the expectation of being fired or disciplined.  His speech was coherent and he denied suicidal or homicidal ideation or plan.  

The Veteran attended another VA examination in September 2011.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran was taking Ativan.  He had maintained the same employment for 15 years.  He experiences recurrent distressing dreams.  He avoids activities, places, and people that arouse recollection of the trauma and shows  markedly diminished interest or participation in significant activities.  The examiner noted hypervigilance and exaggerated startle response.  He shows anxiety and panic attacks that occur weekly or less often.  The examiner assigned a GAF score of 60.

The Veteran's Sargent wrote a statement confirming that the Veteran has a difficult time maintaining good working relationships as well as personal relationships.  He becomes bitter, withdrawn, or aggressive.  Another officer supported that statement indicating the Veteran's moodiness, isolation, and aggressive tendencies.  He has reported difficulty sleeping at night causing the Veteran to fall asleep on the job.  During his January 2012 hearing, the Veteran again noted his anger issues 

The Board notes that prior to January 16, 2014, the evidence does not support a finding of entitlement to a rating in excess of 50 percent for PTSD.  Although the Veteran shows some occupational and social impairment, with deficiencies work, family relations, thinking, and mood, the severity of his symptoms do not rise to the level of a 70 percent disability rating.  The Veteran showed only passive suicidal ideation.  He showed no obsessional rituals that interfere with routine activities.  His speech was consistently unremarkable.  He does not have near- continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  He had no spatial disorientation and at no time did he neglect his personal appearance or hygiene.  The Veteran also showed only slight difficulty maintaining social relationships.  He saw his friends on a weekly basis and was close to his daughter.  He also showed only minimal difficulty adapting to stressful circumstances as the Veteran maintained employment as a prison guard for more than 15 years.  

The Board acknowledges the Veteran has some impaired impulse control, shown by anger and irritability, especially towards his current wife.  Additionally, the Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  The Board acknowledges that the Veteran experienced panic attacks weekly or less, hypervigilance, exaggerated startle response, interrupted sleep, decreased interest in activities, and avoidance.  The Board finds, however, that even considering these symptoms, the evidence does not indicate an overall picture that more closely approximates the criteria for a 70 percent disability rating.  The Veteran's symptoms have been described as mild and that the Veteran generally functions satisfactorily.  

Additionally, the Veteran's GAF scores are useful for rating purposes.  The examiners both assigned a 60.  A score of 60 represents the high end of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  These scores represent a moderate impairment that is more closely approximated to a 50 percent disability rating.   

As to whether the Veteran is entitled to a disability rating in excess of 70 percent from January 16, 2014 forward, the Board notes the only significant evidence available from this period is the March 2014 VA examination.  The Veteran noted occupational and social impairment with reduced reliability and productivity.  The Veteran reported frequent arguments with his wife, noting that his irritability and temper frequently negatively impact their relationship.  The Veteran has a good relationship with his father and his daughter.  The Veteran also reported continued relationships with family and friends, but emphasized a lack of trust.  He showed no difficulty with his activities of daily living and reported appropriate hygiene, food intake, and household activities.  The Veteran stopped working in March 2012 due to a physical disability.  He noted some difficulties in the work place due to his PTSD symptoms.  He reported nightmares, negative reactions to internal and external cues, avoidance of external reminders, persistent negative emotional state and exaggerated negative beliefs, feelings of detachment, irritable behaviors and angry outbursts, hypervigilance, exaggerated startle response, and sleep disturbance.  Again, the examiner noted anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty adapting to stressful circumstances including work or a work-like setting.  

The Veteran's overall functioning does not more nearly approximate the criteria warranting a 100 percent disability rating.  He does not show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of closest relatives, own occupation, or own name.  

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD do not more nearly approximate the criteria for a 70 percent disability rating prior to January 16, 2014 or the criteria for a 100 percent disability rating thereafter.  As such, the Board finds that the preponderance of the evidence is against the claim.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In this case, the Board acknowledges the Veteran's decreased hearing acuity.  The Board notes that the Veteran was noted to have difficulty hearing family, on the phone, at religious services and social gatherings, at work, and on the radio or TV.  These symptoms, however, are consistent with the assigned disability evaluations described above and are not "exceptional."  Moreover, the Veteran has not asserted, and the Board has not found, any reason to doubt the accuracy of the audiological examinations.  As the Veteran's hearing loss was appropriately measured, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration regarding hearing loss is not warranted.

The Board finds that the rating criteria contemplate the Veteran's psychiatric  disability.  The Veteran's PTSD is manifested by irritability, anger, sleep disturbance, hypervigilance, exaggerated startle response, avoidance, and isolation.  These manifestations are contemplated in the applicable rating criteria.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of PTSD symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's psychiatric disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, the RO separately adjudicated the issue of TDIU in a May 2014 rating decision.  The Veteran has not appealed that decision.  Therefore, the question of entitlement to TDIU is not addressed in this decision.



ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied. 

Entitlement to a disability rating in excess of 50 percent for PTSD prior to January 16, 2014 and in excess of 70 percent thereafter is denied.


REMAND

In October 2011, the RO granted service connection for bilateral tinnitus at 10 percent disabling.  In a December 2011 statement and during the January 2012 hearing, within the applicable appeal period, the Veteran indicated his disagreement with that evaluation.  Therefore, the Board finds that the Veteran successfully submitted a timely notice of disagreement regarding the October 2011 rating decision granting a 10 percent evaluation for bilateral tinnitus.  The Board must remand the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue the Veteran a Statement of the Case addressing the issue of entitlement a higher initial disability rating for bilateral tinnitus in excess of 10 percent.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


